Opinion by
White, P. J.
§ 210. Injunction; judgment on dissolution of. Plaintiff in error obtained an injunction restraining the collection of a judgment owned by defendant in error. The injunction was dissolved and the petition dismissed, the court rendering judgment against plaintiff in error for the amount of the judgment enjoined, for interest *165thereon, and for the costs of that suit; and rendered judgment against plaintiff in error, and the sureties on his injunction bond, for the costs of this suit. “Under the Revised Statutes, no judgment can be rendered against the principal and sureties on an injunction bond,- or against the principal alone, on dissolution of the injunction. The holder of the judgment pursues his ordinary remedy to collect the same, and the bond which restrained its collection gives him an additional security for his debt.” [R. R. Co. v. White, 57 Tex. 129.]
May 28, 1884.
Reversed and remanded.